DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for the broadly claimed “skimmer cone”.  Specifically, any cone that skims may be considered to be a skimmer cone under the broadest reasonable interpretation of the claim.  The only skimmer cone disclosed in the specification is a narrow skimmer cone of an inductively coupled plasma mass spectrometer.  Since no other skimmer cone is disclosed or suggested, without claiming an inductively coupled plasma mass spectrometer comprising the claimed skimmer cone the claim lacks written description under 35 USC § 112(a).  MPEP 2163.03 (v) recites “An original claim may lack written description support when …a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  Therefore, while the instant claim covers a broad genus of skimmer cones (including some of the arts discussed herein below), there is no disclosure of any skimmer cone used except in a inductively coupled plasma mass spectrometer.  Since only the narrow species is disclosed, the claim is only supported for the narrower species of a inductively coupled mass spectrometer comprising the claimed skimmer cone.  This issue may be resolved by cancelling claim 1 and making claims 2-3 and 5-6 dependent upon claim 8.
Claims 2-3 and 5-6 fail to meet the written description requirement by virtue of their dependencies on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (USPN 1,410,028).
Regarding claim 1, Newman teaches A skimmer cone (fig. 1, inner cone 6 skimming oil, thus a skimmer cone) comprising: 
an opening (opening 11 as seen in figure 1) formed at a tip portion of the skimmer cone (as seen in figure 1); 
a smoothly tapered outer peripheral surface (smooth outer surface seen in exploded view in figure 2) including a plurality of grooves (9) each extending in a circumferential direction (as seen in figure 2) and a plurality of peaks each extending in the circumferential direction (peaks formed between grooves seen in figure 1); 
and a smoothly tapered inner peripheral surface having no grooves formed therein (as seen in figure 1 inner surface of 6 is smooth without grooves) and having a first constant non-zero slope in a direction toward the tip portion of the skimmer cone (as seen in figure 1), wherein each of the plurality of peaks has a top surface having a 
Regarding claim 5, Newman teaches wherein a cross-section of each of the plurality of grooves is formed in an L-shape (as seen in cross-section of figure 1, each groove 9 forms an L-shape).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahn (RE15085)
Regarding claim 1, Khan teaches a skimmer cone (fig. 4, cone 3, wherein the cone may operate to skim air when stud 2 is not present) comprising: 
an opening (opening to receive stud 2) formed at a tip portion of the skimmer cone (as seen in figure 4); 
a smoothly tapered outer peripheral surface (smooth outer surface seen in in figure 4) including a plurality of grooves (4) each extending in a circumferential direction (as seen in figure 4) and a plurality of peaks each extending in the circumferential direction (peaks formed between grooves seen in figure 4); 
and a smoothly tapered inner peripheral surface having no grooves formed therein (as seen in figure 4 inner surface of 3 is smooth without grooves) and having a first constant non-zero slope in a direction toward the tip portion of the skimmer cone (as seen in figure 4), wherein each of the plurality of peaks has a top surface having a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (JP 08287865) (copy of publication and machine translation submitted herewith) in view of Hamilton (USPN 3,404,255)
Regarding claim 1, Yamanaka et al. teach a skimmer cone (fig. 3, skimmer cone 46C) comprising: 
an opening (opening in 46C) formed at a tip portion of the skimmer cone (as seen in figure 3); 
a smoothly tapered outer peripheral surface (smooth outer surface seen in in figure 4); 
and a smoothly tapered inner peripheral surface having no grooves formed therein (as seen in figure 3 inner surface of 46C is smooth without grooves) and having 
Yamanaka et al. teaches the importance of maintaining the temperature of the tip of the skimmer cone 46C (see page 3 of machine translation, lines 18-22 of paragraph [0014]).  Moreover, Yamanaka et al. teaches problems with the skimmer base becoming too hot and thus melting the resin spacer (see lines 27-31 of paragraph [0014]).  Yamanaka then suggests to use a low heat conductive material of the skimmer base (see last two lines on page 3 through first line on page 4).  Yamanaka alternatively suggests providing irregularities  to lengthen the heat transfer path from the skimmer cone to the skimmer cone base (see page 4, lines 6-10).  Yamanaka fails to disclose how the irregularities are provided.  The problem to be solved in Yamanaka is how to provide irregularities to a conical structure to lengthen heat transfer and maintaining a high temperature at the tip.
Hamilton teaches the outer tapered peripheral surface (fig. 3, 150) including a plurality of grooves each extending in a circumferential direction (158 col. 4, lines 55-59) and a plurality of peaks each extending in the circumferential direction (as seen in figure 3) wherein each of the plurality of peaks has a top surface having a second constant 
Hamilton modifies Yamanaka by suggesting annular grooves cut into the outer conical surface for the purpose of impeding flow of heat therealong (col. 1, line 71 through column 2 lines 1-3).
Since both Yamanaka and Hamilton are directed to impeding heat transfer from the tip (or free end as in Hamilton) of a cone, it would have been obvious to incorporate grooves as suggested by Hamilton as the irregularities in Yamanaka because it would predictably impede the transfer of heat from the tip as desired by Yamanaka.  Moreover, it would solve the problem as to how to incorporate irregularities into a conical structure as in Yamanaka.
Regarding claim 3, Yamanaka teaches wherein a diameter of the opening formed at the tip portion of the skimmer cone is 1.0 mm or less ([0002] note: “0.5 mm”).
Regarding claim 8, Yamanaka in view of Hamilton teaches an inductively coupled plasma mass spectrometer (figs. 1 and 3) comprising: 
a) an ionization unit (20) configured to ionize a sample by plasma generated from a raw material gas (inherent in plasma torch); 
b) a vacuum chamber (50/62) partitioned into a first space (50) and a second space (62), the first space being maintained at a first pressure lower than atmospheric pressure (via pump 60), and the second Response of February 28, 2022Attorney Docket No.: SHM-661space being maintained at a second pressure lower than the first pressure (62 pumped by 70/72.  Since 50 has an opening to atmospheric pressure and 62 is downstream 50, 62 is at a lower pressure than 50) and configured to accommodate a mass separation unit (64) for performing mass separation 
c) a skimmer cone (fig. 1, 46 (fig. 3, 46c)) arranged on a side of the first space with respect to a partition partitioning the first space and the second space (partition seen in figure 1 separating 50 and 62), the skimmer cone including an opening formed at a tip portion of the skimmer cone (opening seen in 46c of figure 3), a smoothly tapered outer peripheral surface including a plurality of grooves each extending in a circumferential direction and a plurality of peaks each extending in the circumferential direction; and a smoothly tapered inner peripheral surface.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Hamilton and further in view of Lui (CN 201549467U).
Regarding claim 2, Yamanaka teaches Nickel as the material of the skimmer, however the combined device differs from the claim invention by not disclosing wherein the skimmer cone is made of nickel or copper having a purity of 99% or more.
However, Lui teaches wherein the skimmer cone is made of nickel or copper having a purity of 99% or more ([0008] note pure nickel suggests it is only nickel, thus greater than 99%).
Lui modifies the combined device by teaching a type of material suitable for use as a skimmer.
Since both inventions are directed towards skimmers cones, it would have been obvious to one of ordinary skill in the art to select the pure nickel of Lui as the material of the skimmer of the combined device because nickel is corrosion resistant and high temperature resistant ([0018]), thus suitable for corrosive and high temperature environment of the ICP source.

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Hamilton and further in view Sakata et al. (USPN 6,265,717).
Regarding claim 6, the combined device fails to disclose wherein one of the plurality of grooves is formed at a position within 5 mm from a tip portion of the skimmer cone.
Sakata et al. teaches wherein one of the plurality of grooves is formed at a position within 5 mm from a tip portion of the skimmer cone (fig. 5, shoulder 158 is 1.5 mm from the tip (col. 7, lines 58-61)).
Sakata et al. modifies the combined device by suggesting placement of one groove within 5 mm from the tip.
Since both inventions are directed towards skimmer cones for ICP-MS, it would have been obvious to one of ordinary skill in the art to have one groove within 5 mm of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881